Citation Nr: 1718020	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right wrist disability.  

4.  Entitlement to service connection for a bilateral hearing loss disability.  

5.  Entitlement to an initial compensable rating for bilateral plantar fasciitis prior to April 10, 2009 and a rating higher than 10 percent disabling thereafter.  

6.  Entitlement to a higher initial compensable rating for acid reflux disease to include whether a separate rating is warranted.  

7.  Entitlement to an effective date earlier than April 22, 2011 for the grant of service connection for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S Marine Corps from November 1999 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the Winston-Salem, North Carolina RO. 

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in September 2016.  A transcript of that hearing is of record.  

With regard to the issues of entitlement to service connection for a lumbar spine, cervical spine and a right wrist disability, the Board notes that the RO has chacterized these issues as claims to reopen.  To that end, in an April 2008 rating decision, the RO denied the claims for service connection.  The Veteran was notified of the decision on April 7, 2008.  Although he submitted correspondence in April 2009 expressing disagreement with the rating, the RO determined that the correspondence did not express dissatisfaction or disagreement with the previous decision and considered the correspondence as a request to reopen the previously denied claims.  As explained below in further detail, the Board finds that the April 2009 correspondence was a timely notice of disagreement (NOD) to the April 2008 rating action and, therefore, the Board finds these claims have been pending since the original denial in April 2008 and do not require reopening.  

Furthermore, the April 2008 rating decision also denied entitlement to service connection for a bilateral hearing loss disability, irritable bowel syndrome, high cholesterol and a liver disorder, and granted service connection for bilateral plantar fasciitis and acid reflux disease.  The April 2009 NOD expressed disagreement with the denial of service connection for the above claims and the initial ratings assigned for the grant of service connection for bilateral plantar fasciitis and acid reflux disease.  The Board notes that the claim for service connection for irritable bowel syndrome was granted in a March 2014 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  With regard to the claims for service connection for a liver disorder and high cholesterol, in April 2011 the Veteran withdrew these claims from appellate consideration.  The issues of entitlement to service connection for bilateral hearing loss, and entitlement to a higher initial rating for the grant of service connection for bilateral plantar fasciitis and acid reflux disease are addressed in the remand section below.  

The Veteran has argued clear and unmistakable error (CUE) in the April 2008 rating decision.  The Board notes that the Veteran submitted a timely NOD to the April 2008 rating decision but the RO never issued him a statement of the case (SOC) as is required by law for the issues in disagreement.  See 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. § 19.9(c) (2016).  Thus, the April 2008 rating decision on this matter never became final.  Absent a final decision, there can be no CUE claim.

The Board further observes that the Veteran has disability involving the thoracic and lumbar spines.  For VA purposes, the thoracolumbar spine is considered one spinal segment.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Thus, the Board has rephrased the disability involving the thoracic and lumbar spines to involve one issue - thoracolumbar spine disability.

The issues of entitlement to service connection for a right wrist disability and bilateral hearing loss disability, entitlement to an initial higher rating for acid reflux disease and entitlement to an initial higher rating for bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disability is as likely as not attributable to service.   

2.  A cervical spine disability is as likely as not attributable to service.   

3.  On August 28, 2007, the Veteran submitted a claim requesting service connection for irritable bowel syndrome.  

4.  Service connection for irritable bowel syndrome was denied in an April 2008 rating decision.  The Veteran was notified of the decision by letter dated April 7, 2008.  

5.  On April 10, 2009, the RO received correspondence from the Veteran indicating disagreement with the denial of service connection for several issues.  

6.  On April 22, 2011, the Veteran submitted a request to reopen his claim for service connection for irritable bowel syndrome.  

7.  In a March 2014 rating decision, the RO granted service connection for irritable bowel syndrome and assigned an effective date of April 22, 2011, the date of receipt of the claim to reopen.  

8.  The April 10, 2009 correspondence was a timely notice of disagreement to the April 2008 rating decision denying service connection for irritable bowel syndrome.  

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a thoracolumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  The criteria for an effective date of August 28, 2007, for the grant of service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Veterans Claims Assistance Act of 2000 (VCAA)

The Board's decision below awards a grant of service connection for a lumbar spine and cervical spine disability and an effective date of August 28, 2007 for the grant of service connection for irritable bowel syndrome.  As no adverse decision is reached at this time, there is no need to discuss compliance with VA's duty to notify and assist the Veteran at this time.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      SERVICE CONNECTION 

The Veteran claims entitlement to service connection for an upper back disability and a cervical spine disability.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for an upper back and cervical spine disability.  To that end, the Veteran reports heavy lifting during service to include carrying 80 pound backpacks.  He also described continually sleeping on hard surfaces for months at a time during service.  He claims that his lumbar and cervical spine disabilities started in service and have continued since that time.  Service treatment records show an assessment of nerve impingement C-8 in September 2005 and complaints of neck pain in May 2006.  During the July 2007 separation examination, the Veteran reported chronic upper back pain.

In August 2011, Dr. D. stated that the Veteran was stationed in a number of areas including Kuwait and that he engaged in heavy physical labor for much of that time. He was in the infantry and frequently slept on the ground and did heavy work he stated.  As a result, Dr. D. noted that the Veteran developed upper back pain, including the cervical spine and the thoracic spine and was treated several times in service.  Dr. D. opined that it was more likely than not that the Veteran's current complaints of cervical and dorsal spinal pain are directly related to his military service.  

The record shows that in 2011 the Veteran was diagnosed with lumbar disc degeneration, and cervical and lumbar radiculopathy.  An assessment of myofascial pain syndrome, thoracolumbar spine is shown in March 2012.  In April 2012, the Veteran was diagnosed with cervical spondylosis.  The Board also notes that in a June 2013 examination the Veteran was assessed with neck pain with bilateral cervical radiculopathy since 2007.

Here, the Board has been presented with credible testimony of in service thoracolumbar spine and cervical spine problems and continued problems since that time.  The Veteran is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, objective evidence has been presented showing a relationship between the Veteran's cervical spine and lumbar/dorsal spine disabilities and service.  The Board is mindful that treatment records indicate that the Veteran's post service job duties require lifting and bending, and aggravate his lumbar spine problems.  The Board is also mindful that the evidence shows that the Veteran was involved in a motor vehicle accident in 2015 which caused further back pain.  The Board finds, however, that the Veteran's credible lay statements in conjunction with the post service treatment records and opinion of Dr. D. place the evidence in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for thoracolumbar spine and cervical spine disabilities are granted.  

      EFFECTIVE DATE

The Veteran appeals the denial of an effective date earlier than April 22, 2011 for the grant of service connection for irritable bowel syndrome.  Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007). 

On August 28, 2007, the RO received the Veteran's initial claim for service connection for irritable bowel syndrome.  He was denied service connection in an April 2008 rating decision.  The RO properly notified the Veteran of that determination by letter dated April 7, 2008.

On April 10, 2009, the RO received correspondence from the Veteran in support of his claim.  The Veteran referenced the April 2008 rating and indicated dissatisfaction with several determinations.  Although the RO deemed the correspondence as a claim to reopen for other claims, they did not acknowledge the correspondence in regards to the claim for irritable bowel syndrome and did not address it in subsequent communications to the Veteran.  

On April 22, 2011, the RO received correspondence from the Veteran indicating that he wished to reopen his claim for service connection for irritable bowel syndrome.  In a March 2014 rating decision, service connection for irritable bowel syndrome was granted.  The Veteran was assigned a rating of 30 percent disabling, effective April 22, 2011 the date in which the RO determined that the Veteran submitted his claim to reopen.  The Veteran argues, however, that the grant of service connection for irritable bowel syndrome should be effective August 28, 2007, the date he submitted his initial claim for service connection.  The Board agrees.   

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of a notice of disagreement will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required (for the time period in question), the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

Here, the Board finds that the April 2009 correspondence from the Veteran clearly expressed disagreement with the April 2008 rating decision.  Although the Veteran did not use the words "notice of disagreement," the correspondence stated that the "letter and accompanying documentation specifically applies to decisions 4,6,7,9, 10, 11,12, 14, 15."  The April 2008 rating decided 16 issues and issue 10 was irritable bowel syndrome.  The Board finds that it is reasonable to conclude that in the April 10, 2009 correspondence the Veteran was expressing disagreement with the April 2008 rating decision and therefore the finds that the correspondence was indeed a NOD to the rating action with regards to this issue.  

Furthermore, the Board finds that the notice of disagreement was timely.  In this regard, the Veteran was notified on April 7, 2008 of the denial of service connection for irritable bowel syndrome.  On April 10, 2009, the RO received the NOD from the Veteran.  The postmark date of the NOD is not of record.  The Board notes, however, that the Veteran's representative has presented a certified mail receipt showing that the correspondence received by the RO on April 10, 2009 was actually mailed and postmarked April 6, 2009.  The Board notes that where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  In light of the evidence showing that the NOD was postmarked April 6, 2009 and in light of 38 C.F.R. § 20.305(a), the Board finds that the NOD is timely.  

As the Veteran submitted a timely NOD to the April 2008 rating decision in regards to the claim for service connection for irritable bowel syndrome, the Board must find that the original claim was not finally adjudicated and remained pending.  See Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue a statement of the case (SOC) after a valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  The Veteran's initial August 28, 2007 claim for service connection for irritable bowel syndrome was never finally adjudicated and, therefore, the Veteran is entitled to an effective date of August 28, 2007, for the grant of service connection for his irritable bowel syndrome as the record shows the disease process was manifest at that time.  Accordingly, the claim is granted. 


ORDER

Entitlement to service connection for a lumbar spine disability is granted.  

Entitlement to service connection for a cervical spine disability is granted.  

Entitlement to an effective date of August 28, 2007 for the grant of service connection for irritable bowel syndrome is granted.  


REMAND

The Veteran appeals the denial of service connection for right wrist tendonitis.  During the July 2007 separation examination, he reported right wrist pain.  The Veteran has indicated that his right wrist problems started in service and have continued since that time.  The Veteran, however, has not been afforded a VA examination in relation to his claim for service connection for a right wrist disability.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, the Board finds that a remand is warranted to afford the Veteran a VA examination.  

In the April 2008 rating decision, the claim of entitlement to service connection for a bilateral hearing loss disability was denied.  The RO granted service connection for bilateral plantar fasciitis and acid reflux disease.  As noted above, in April 2009 the Veteran expressed disagreement with the denial of service connection for bilateral hearing loss and the initial ratings assigned for the grant of service connection for bilateral plantar fasciitis and acid reflux disease.  

Furthermore, in a February 2012 rating decision, the RO denied the claim of entitlement to a rating higher than 10 percent for acid reflux disease.  The Veteran expressed disagreement with the decision in April 2012.  In June 2013, the Veteran was issued an SOC on other issues but the issue of entitlement to a rating higher than 10 percent for acid reflux disease was not addressed.  In his VA Form 9 Substantive Appeal received in July 2013, the Veteran listed acid reflux in his appeal.  An SOC, however, has not been issued on this matter.  

The record shows that the Veteran has submitted an NOD to the denial of service connection for a bilateral hearing loss disability and the initial ratings assigned for the grant of service connection for bilateral plantar fasciitis and acid reflux disease to include disagreement with the combining of the evaluations of irritable bowel syndrome with the evaluation for acid reflux disease.  The Board notes, however, that the Veteran has not been issued an SOC, on these issues.  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. An SOC should be issued for the claims of entitlement to service connection for a bilateral hearing loss disability, entitlement to an initial higher rating for bilateral plantar fasciitis and acid reflux disease to include whether a separate rating is warranted for acid reflux disease.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.  If a timely substantive appeal is not filed the matter should be closed by the AOJ.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his right wrist disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right wrist disability is related to service.  In so doing, the examiner must specifically consider the Veteran's report of right wrist pain on his July 2007 separation examination with his testimony that his right wrist problems started in service and have continued since that time, and discuss whether there is any medical reason to accept or reject the Veteran's testimony that his current right wrist disability began in service.

A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


